     Case 2:18-cv-01174-GMN-EJY Document 38
                                         37 Filed 06/29/20
                                                  06/26/20 Page 1 of 3
                                                                     2



1
     Meredith E. Marcus
2    PRO HAC VICE Counsel
     Attorney at Law: 6303890 (Illinois)
3    Daley Disability Law, P.C.
     4256 N. Ravenswood Ave., Suite 104
4    Chicago, Illinois 60613
     Tel.: (312) 561-3030
5    Fax: (312) 284-4773
     E-mail: mmarcus@fdaleylaw.com
6    One of the Attorneys for Plaintiff,
     Gerald L. Reeves
7
                                 UNITED STATES DISTRICT COURT
8                                 FOR THE DISTRICT OF NEVADA
                                      LAS VEGAS DIVISION
9
     Gerald L. Reeves,                                ) Case No.: 2:18-cv-01174-GMN-EJY
10                                                    )
                    Plaintiff,                        )
11                                                    )
            vs.                                       )
12                                                    )
     Andrew M. Saul,                                  )
13   Commissioner of Social Security,                 )
                                                      )
14                  Defendant.                        )
                                                      )
15                                                    )

16                   STIPULATION FOR AN AWARD OF ATTORNEY’S FEES
                         UNDER THE EQUAL ACCESS TO JUSTICE ACT
17
            Plaintiff and Defendant, by their respective counsel, stipulate to an award to Plaintiff of
18
     attorney fees in the amount of $7,200.00 in full satisfaction and settlement of any and all claims
19
     Plaintiff may have under the Equal Access to Justice Act (“EAJA”) in the above case. The award
20
     of attorney fees will satisfy all of Plaintiff’s claims for fees, costs, and expenses under 28 U.S.C.
21
22   § 2412 in this case.

23          The parties request that the order provide that any fees paid belong to Plaintiff — not

24   Plaintiff’s attorney — and can be offset to satisfy pre-existing debt that Plaintiff owes the United

25   States. See Astrue v. Ratliff, 560 U.S. 586 (2010). Plaintiff has provided Defendant with a valid

26   assignment of fees. If Defendant can verify that Plaintiff does not owe pre-existing debt subject
     Case 2:18-cv-01174-GMN-EJY Document 38
                                         37 Filed 06/29/20
                                                  06/26/20 Page 2 of 3
                                                                     2



1    to offset, Defendant will direct payment of the award to Plaintiff’s attorney pursuant to the EAJA

2    assignment.

3             WHEREFORE, the parties request that the Court enter an order awarding Plaintiff

4    attorney fees in the sum of $7,200.00 in settlement of any and all claims Plaintiff may have in the
5    matter pursuant to the EAJA.
6                                                      Nicholas A. Trutanich
      /s/ Meredith E. Marcus                           United States Attorney
7
     Meredith E. Marcus
8    Attorney for Plaintiff                            By: /s/ Michael K. Marriott1
     Daley Disability Law, P.C.                        Michael K. Marriott
9    4256 N. Ravenswood Ave., Suite 104                Assistant Regional Counsel
     Chicago, IL 60613                                 Social Security Administration
10   Phone: (312) 561-3030                             Office of the General Counsel, Region IX
     Fax: (312) 284-4773                               160 Spear Street, Suite 800
11   Email: mmarcus@fdaleylaw.com                      San Francisco, CA 94105
                                                       Telephone: 415-977-8985
12                                                     Facsimile: 415-744-0134
                                                       Email: Michael.Marriott@ssa.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
     1
26       Signed with permission given by Assistant Regional Counsel on June 26, 2020.
     Case
      Case2:18-cv-01174-GMN-EJY
           2:18-cv-01174-GMN-EJY Document
                                  Document37-1
                                           38 Filed
                                               Filed06/29/20
                                                     06/26/20 Page
                                                               Page31ofof31



1                                 UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEVADA
2                                      LAS VEGAS DIVISION

3     Gerald L. Reeves,                               ) Case No.: 2:18-cv-01174-GMN-EJY
                                                      )
4                    Plaintiff,                       )
                                                      )
5            vs.                                      )
                                                      )
6     Andrew M. Saul,                                 )
      Commissioner of Social Security,                )
7                                                     )
                     Defendant.                       )
8                                                     )
                                                      )
9
                                                  ORDER
10
             Pursuant to the parties’ stipulation, the Court awards Plaintiff attorney fees in the amount
11
      of $7,200.00 in full satisfaction and settlement of any and all claims Plaintiff may have under the
12
      Equal Access to Justice Act (EAJA) in this case. The award of attorney fees will satisfy all of
13
      Plaintiff’s claims for fees, costs, and expenses under 28 U.S.C. § 2412 in this case. Any fees paid
14
15    belong to Plaintiff and not her attorney and can be offset to satisfy pre-existing debt that the

16    litigant owes the United States under Astrue v. Ratliff, 130 S. Ct. 2521 (2010). If counsel for the

17    parties can verify that Plaintiff owes no pre-existing debt subject to offset, Defendant agrees to

18    direct that the award be made payable to Plaintiff’s attorney pursuant to the EAJA assignment

19    duly signed by Plaintiff and counsel.

20
      IT IS SO ORDERED.
21
      Dated this ____
                  29 day of June, 2020.
22                                                         ____________________________
23                                                         Gloria M. Navarro, District Judge
                                                           UNITED STATES DISTRICT COURT
24
25
26
